United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1250
                        ___________________________

                               Jacob Jerome Taylor,

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                      Holladay, Sheriff, Pulaski County Jail

                             lllllllllllllllllllllDefendant

Felicia Robinson, Shift Deputy Officer, Pulaski County Jail (originally named as F
                                   Robinson)

                       lllllllllllllllllllllDefendant - Appellee

S. Nelson, Lieutenant, Pulaski County Jail; M. Rose, Captain, Pulaski County Jail;
    A. Allen, Sergeant, Pulaski County Jail; Junior, Deputy, Pulaski County Jail;
Bangs, Lieutenant, Pulaski County Jail; S. Wilson, Classification, Pulaski County
   Jail; M. Williams, Inmate; Thompson, Lieutenant, Pulaski County Jail; Hazel,
   Former Sergeant, Pulaski County Jail; Charles Lott, Inmate; Comic, Sergeant,
Pulaski County Jail; Glenda Moore, Deputy, Pulaski County Jail (originally named
   as Moore); M. Clark, Sergeant; Tucker, Deputy, Pulaski County Jail; Gilbert,
    Deputy, Pulaski County Jail; Scott, Deputy, Pulaski County Jail; O’Conner,
 Deputy, Pulaski County Jail; Pulaski County Regional Detention Facility; Green,
                            Deputy, Pulaski County Jail

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________
                          Submitted: November 6, 2018
                            Filed: November 8, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Arkansas inmate Jacob Taylor appeals the district court’s1 grant of summary
judgment to a Pulaski County Regional Detention Center official on his failure-to-
protect claim. See 42 U.S.C. § 1983.

       No genuine issue of material fact remains. See Odom v. Kaizer, 864 F.3d 920,
921 (8th Cir. 2017) (explaining that a grant of summary judgment is reviewed
de novo and that summary judgment is proper when there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law).
Taylor’s complaint included only an official-capacity claim, which was, in effect, a
claim against Pulaski County. Yet Taylor has not presented any evidence that he
suffered an injury as a result of a Pulaski County policy or custom. See Brewington
v. Keener, 902 F.3d 796, 800–01 (8th Cir. 2018) (treating official-capacity claims
against a county sheriff and a deputy as claims against the county, which could be
found liable under section 1983 only if the execution of a county policy or custom
caused the injury). Accordingly, we affirm the district court’s judgment under 8th
Cir. R. 47B.
                        ______________________________



      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the recommended disposition of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-